Citation Nr: 0827262	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis, status post synovectomy 
and decompression, right shoulder pain, currently evaluated 
at 20 percent effective July 13, 2005.

2.  Entitlement to service connection for bilateral hand, 
bilateral ankle, and right knee joint pain, including under 
the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 until 
his retirement in February 2004, including service in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.  Service Awards include the Southwest Asia Service 
Medal with 3 Bronze Stars; the Kuwait Liberation Medal (Saudi 
Arabia), and the Kuwait Liberation Medal (Kuwait).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision, which 
granted service connection for traumatic arthritis, status 
post synovectomy and decompression, right shoulder, with an 
evaluation of 10 percent effective March 1, 2004; and on 
appeal from a March 2004 rating decision, which denied the 
veteran's claims for service connection for 
polyarthralgia/joint pain, hypertension, and migraine 
headaches.  These decisions were issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In December 2004 jurisdiction of the file was transferred 
from the Jackson RO to the St. Petersburg, Florida, RO.

In a rating decision dated in November 2007 the evaluation 
for the veteran's service-connected right shoulder traumatic 
arthritis disability was increased from 10 percent to 20 
percent effective July 13, 2005.

In a rating decision dated in January 2008 the veteran's 
claims for service connection for migraine headaches and 
hypertension were granted, and in a letter to VA dated 
January 25, 2008, the veteran stated that he agreed with and 
accepted the adjudication of his claims for service 
connection for migraine headaches and hypertension.  Service 
connection having been granted, these issues are no longer on 
appeal.

The Board notes that the veteran has complained of bilateral 
knee pain in his claim for service connection for joint pain; 
however, review of the claims file reveals that he has 
already been service-connected for a left knee disability.  
The Board's review will thus be limited to service connection 
for right knee joint pain.


FINDING OF FACT

In correspondence dated January 25, 2008, prior to 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for an increased rating for his service-
connected traumatic arthritis, status post synovectomy and 
decompression, right shoulder disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
increased rating for traumatic arthritis, status post 
synovectomy and decompression, right shoulder, have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 3 8 
C.F.R. § 20.204.

As noted before, in December 2003 the veteran was granted 
service connection for traumatic arthritis, status post 
synovectomy and decompression, right shoulder, with an 
evaluation of 10 percent effective March 1, 2004.  In 
November 2007 the RO increased the evaluation for the 
veteran's service-connected right shoulder traumatic 
arthritis disability from 10 percent to 20 percent effective 
July 13, 2005.

In correspondence dated January 25, 2008, the veteran stated, 
"Once again, the only issue I would like to continue my 
appeal on would be the Polyarthralgia (claimed as joint 
pain), if the rating decision can't be made in my favor at 0 
percent."

The January 2008 correspondence included an "SSOC Expedited 
Action Attachment," upon which the veteran had written, "I 
am satisfied with all the rulings except the ruling for joint 
pain."  

In correspondence dated April 17, 2008, he stated, "I am 
satisfied with the decisions recently granted on my other 
claims, but still want to pursue the Joint Pain appeal.  I 
will provide additional documentation on my joint pain to the 
VA when the documentation is complete and the doctor's 
assessment is also complete."

These writings clearly evidence the veteran's satisfaction 
with the rating for his service-connected shoulder 
disability, and his desire to withdraw his appeal for an 
increased rating.  Consequently, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to the issue of an increased rating for traumatic 
arthritis, status post synovectomy and decompression, right 
shoulder.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.  38 U.S.C.A. 
§ 7105.

ORDER

The veteran's appeal for an initial disability rating in 
excess of 10 percent (currently evaluated at 20 percent) for 
traumatic arthritis, status post synovectomy and 
decompression, right shoulder, is dismissed.


REMAND

The veteran seeks service connection for joint pain in his 
hands, ankles, and right knee.  His DD 214 confirms service 
in the Southwest Asia theater of operations from December 
1990 to May 1991.  See 38 C.F.R. § 3.317(d)(2).  

STRs dated in October 1992 show that the veteran underwent 
left knee arthroscopy secondary to "grade III chondromalacia 
of trochlear left knee; medial plica left knee."  STRs dated 
in January 1992 show treatment for "right ankle strain," 
and STRs dated in December 1999 show treatment for "left 
ankle sprain."  

In May-June 1995 the veteran underwent a Gulf War Registry 
examination.  Perusal of those records shows that "joint 
pain" was not among the symptoms annotated on the 
Comprehensive Clinical Evaluation Program (CCEP) Provider 
Administered Symptom Questionnaire, and was not documented in 
the May 1995 CCEP examination report.  However, STRs dated in 
June 2002 document complaints of "joints aching in morning 
[for] 6 months," and "chronic hand stiffness (a.m.), 
ankles, knees."  Diagnosis was "symmetric polyarthralgia - 
hands/ankles."  An STR dated in July 2002 shows a diagnosis 
of "arthralgia [with] ? ESR," and contains the comment: 
1.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis, status post synovectomy 
and decompression, right shoulder pain, currently evaluated 
at 20 percent effective July 13, 2005.

2.  Entitlement to service connection for bilateral hand, 
bilateral ankle, and right knee joint pain, including under 
the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 until 
his retirement in February 2004, including service in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.  Service Awards include the Southwest Asia Service 
Medal with 3 Bronze Stars; the Kuwait Liberation Medal (Saudi 
Arabia), and the Kuwait Liberation Medal (Kuwait).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision, which 
granted service connection for traumatic arthritis, status 
post synovectomy and decompression, right shoulder, with an 
evaluation of 10 percent effective March 1, 2004; and on 
appeal from a March 2004 rating decision, which denied the 
veteran's claims for service connection for 
polyarthralgia/joint pain, hypertension, and migraine 
headaches.  These decisions were issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In December 2004 jurisdiction of the file was transferred 
from the Jackson RO to the St. Petersburg, Florida, RO.

In a rating decision dated in November 2007 the evaluation 
for the veteran's service-connected right shoulder traumatic 
arthritis disability was increased from 10 percent to 20 
percent effective July 13, 2005.

In a rating decision dated in January 2008 the veteran's 
claims for service connection for migraine headaches and 
hypertension were granted, and in a letter to VA dated 
January 25, 2008, the veteran stated that he agreed with and 
accepted the adjudication of his claims for service 
connection for migraine headaches and hypertension.  Service 
connection having been granted, these issues are no longer on 
appeal.

The Board notes that the veteran has complained of bilateral 
knee pain in his claim for service connection for joint pain; 
however, review of the claims file reveals that he has 
already been service-connected for a left knee disability.  
The Board's review will thus be limited to service connection 
for right knee joint pain.


FINDING OF FACT

In correspondence dated January 25, 2008, prior to 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal for an increased rating for his service-
connected traumatic arthritis, status post synovectomy and 
decompression, right shoulder disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
increased rating for traumatic arthritis, status post 
synovectomy and decompression, right shoulder, have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 3 8 
C.F.R. § 20.204.

As noted before, in December 2003 the veteran was granted 
service connection for traumatic arthritis, status post 
synovectomy and decompression, right shoulder, with an 
evaluation of 10 percent effective March 1, 2004.  In 
November 2007 the RO increased the evaluation for the 
veteran's service-connected right shoulder traumatic 
arthritis disability from 10 percent to 20 percent effective 
July 13, 2005.

In correspondence dated January 25, 2008, the veteran stated, 
"Once again, the only issue I would like to continue my 
appeal on would be the Polyarthralgia (claimed as joint 
pain), if the rating decision can't be made in my favor at 0 
percent."

The January 2008 correspondence included an "SSOC Expedited 
Action Attachment," upon which the veteran had written, "I 
am satisfied with all the rulings except the ruling for joint 
pain."  

In correspondence dated April 17, 2008, he stated, "I am 
satisfied with the decisions recently granted on my other 
claims, but still want to pursue the Joint Pain appeal.  I 
will provide additional documentation on my joint pain to the 
VA when the documentation is complete and the doctor's 
assessment is also complete."

These writings clearly evidence the veteran's satisfaction 
with the rating for his service-connected shoulder 
disability, and his desire to withdraw his appeal for an 
increased rating.  Consequently, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to the issue of an increased rating for traumatic 
arthritis, status post synovectomy and decompression, right 
shoulder.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.  38 U.S.C.A. 
§ 7105.

ORDER

The veteran's appeal for an initial disability rating in 
excess of 10 percent (currently evaluated at 20 percent) for 
traumatic arthritis, status post synovectomy and 
decompression, right shoulder, is dismissed.


REMAND

The veteran seeks service connection for joint pain in his 
hands, ankles, and right knee.  His DD 214 confirms service 
in the Southwest Asia theater of operations from December 
1990 to May 1991.  See 38 C.F.R. § 3.317(d)(2).  

STRs dated in October 1992 show that the veteran underwent 
left knee arthroscopy secondary to "grade III chondromalacia 
of trochlear left knee; medial plica left knee."  STRs dated 
in January 1992 show treatment for "right ankle strain," 
and STRs dated in December 1999 show treatment for "left 
ankle sprain."  

In May-June 1995 the veteran underwent a Gulf War Registry 
examination.  Perusal of those records shows that "joint 
pain" was not among the symptoms annotated on the 
Comprehensive Clinical Evaluation Program (CCEP) Provider 
Administered Symptom Questionnaire, and was not documented in 
the May 1995 CCEP examination report.  However, STRs dated in 
June 2002 document complaints of "joints aching in morning 
[for] 6 months," and "chronic hand stiffness (a.m.), 
ankles, knees."  Diagnosis was "symmetric polyarthralgia - 
hands/ankles."  An STR dated in July 2002 shows a diagnosis 
of "arthralgia [with] ? ESR," and contains the comment: 
"consider rheumatology referral of arthra[l]gias."  An STR 
dated in October 2003 noted that the veteran was taking 
medication for joint pain.  

In February 2005 the veteran was examined by a private 
orthopædic physician with regard to his bilateral hand and 
ankle pain.  Physical examination found no tenderness, 
swelling, ecchymosis, crepitus, or effusion of either ankle; 
no tenderness, ecchymosis, or swelling of either hand; and no 
"significant" range of motion or motor abnormalities of 
either hand.  Diagnosis was "[left] hand: Rheumatoid."   

In June 2007 the veteran was accorded a C&P examination.  
According to the examiner, the claims file was "extensively 
reviewed."  In the ensuing report the examiner returned a 
diagnosis of polyarthralgia of the hands and ankles, and then 
averred that there was "no objective findings to support a 
diagnosis at this time."  Unfortunately, the examiner did 
not address STRs that document a post-Gulf War injury to the 
veteran's right ankle in 1992, and a post-Gulf War injury to 
his left ankle in 1999.  The examiner also failed to comment 
upon the February 2005 private medical record that shows a 
diagnosis of left hand "rheumatoid."  Moreover, the scope 
of the examination was limited to the hands and ankles, so 
the veteran was not examined with regard to his claim for 
service connection for right knee pain.  Inasmuch as the 
veteran served in the Persian Gulf, remand for an examination 
in accordance with Compensation and Pension Gulf War 
Examination Guidelines is warranted.  38 C.F.R. § 
3.159(c)(4).  On remand the claims file should be updated to 
include all VA treatment records developed since January 12, 
2006.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request VA medical records dating from 
January 13, 2006.  Also attempt to obtain 
any other pertinent treatment records 
identified by the veteran during the course 
of this remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

2.  Schedule the veteran for an appropriate 
examination with regard to his claim for 
service connection for joint pain in his 
hands, ankles, and right knee.  The claims 
file must be made available to, and reviewed 
by, the examiner(s), and the examiner(s) 
must state that the claims file was reviewed 
in the report provided.  All indicated tests 
should be performed, and all findings 
reported in detail.   

Current Compensation and Pension Examination 
Gulf War Guidelines must be followed.  A 
complete rationale for all conclusions and 
opinions must be provided
 
NOTE:  If any claimed disorder is determined 
to be attributable to a medically explained 
(known) illness or injury, the examiner must 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that said disorder 
was incurred during active military 
service.  All subjective complaints that 
cannot be ascribed to a known clinical 
diagnosis must also be identified in the 
examination report.  

3.  Readjudicate the veteran's claim for 
joint pain, hands, ankles, and right knee, 
under all applicable theories of 
entitlement.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


